Citation Nr: 0527664	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-41 233	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an effective date earlier than June 26, 2003, 
for the award of service connection for bilateral hearing 
loss and tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945, and from March 1947 to January 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that a motion to advance the case on the 
docket was submitted in September 2005.  The Board granted 
the motion.


FINDINGS OF FACT

1.  The veteran filed a claim in January 1953 for a fungus 
growth in both ears; the claim was denied by a rating 
decision dated in March 1953.

2.  The veteran's informal claim of service connection for 
bilateral hearing loss and tinnitus was received June 26, 
2003.


CONCLUSION OF LAW

An earlier effective date for the award of service connection 
for bilateral hearing loss or tinnitus is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served in the Army Air Corps in World War II 
(WWII), and later in the Air Force.  His service medical 
records (SMRs) show he was treated for a fungus infection in 
both ears in July 1943 while serving in Burma.  After leaving 
service, the veteran claimed service connection for fungus 
growth in both ears.  There was no claim of service 
connection for hearing loss which, in any event, was reported 
to be normal on examination in January 1953.  The claim for 
service connection for fungus growth in both ears was denied 
in a rating decision dated in March 1953 because, while the 
veteran's SMR showed treatment for fungus in both ears while 
in service in WWII, the entrance and discharge examinations 
for both periods of active duty did not show any evidence of 
fungus growth.  

An informal claim for service connection for bilateral 
hearing loss and tinnitus was received on June 26, 2003.  In 
a rating decision dated in August 2003, the veteran was 
granted service connection for both, and awarded a 30 percent 
evaluation for his hearing loss, and a 10 percent evaluation 
for his tinnitus, both effective as of June 26, 2003, the 
dated of receipt of his informal claim.  In a notice of 
disagreement (NOD) received in November 2003, the veteran 
disagreed with the assignment of the June 26, 2003, effective 
date, contending that the effective date should be January 5, 
1953, the date of receipt of his earlier claim for service 
connection.

VA is bound by the law and regulations that control the 
effective date of an awarded claim.  The effective date of an 
award of disability compensation, in conjunction with a grant 
of entitlement to service connection on a direct basis, shall 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year of separation from service; otherwise, the effective 
date shall not be earlier than the date of receipt of the 
application for service connection.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(b)(2)(i).

Here, because the claim of service connection for bilateral 
hearing loss and tinnitus was made more than 50 years after 
the veteran left military service, as a matter of law, the 
effective date can be no earlier than the date of receipt of 
the claim by VA.  That date is June 26, 2003.  Put another 
way, the law simply does not allow an effective date for the 
veteran's claims any earlier than the date these claims were 
received.  His 1953 claim did not include a claim for service 
connection for hearing loss or tinnitus.  It was for a fungus 
infection that was described by the RO as otitis externa.  
Service connection was not sought for hearing loss or 
tinnitus until the June 2003 claim was filed, and nothing 
about the record allows for any document or medical record to 
be construed as an implied claim at any point earlier than 
June 26, 2003.  

The Board notes that the standard for assisting claimants in 
the processing of claims for VA benefits was changed, 
effective November 9, 2000, with the signing into law of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106- 475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The law requires that certain notices be provided with 
respect to what is required to substantiate the veteran's 
claim and as to who is expected to obtain or present evidence 
or pertinent information.  The required notice with respect 
to the underlying claim of service connection for hearing 
loss and tinnitus was provided in July 2003, before the award 
of service connection was made.  Because the veteran 
expressed disagreement with the "downstream" issue of 
assignment of an effective date, another notice is not 
required under the VCAA.  VAOPGCPREC 8-03.  

As for the duty to assist, the veteran has not suggested that 
there exists other information that might show that he filed 
a claim on an earlier date.  He has argued that the 1953 
claim should be construed as a claim of service connection 
for tinnitus and hearing loss, but as noted above, it was 
not.  Consequently, VA has satisfied the duty-to-assist 
requirement.


ORDER

Entitlement to an earlier effective date for the award of 
service connection for bilateral hearing loss or tinnitus is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


